DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on January 13, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dais et al (US 8,455,763; hereinafter Dais) in view Langens et al (US 2011/0286145; hereinafter Langens)
	Regarding claim 15, Dais discloses a pluggable high-voltage bushing (see figure 1), comprising a plug-in section (21) configured to plug the high-voltage bushing into a device connection part of an electrical device (see figure 1); an inner conductor (10) extending in a longitudinal direction between a high- voltage terminal (12) and said plug-in section (21); and an insulating body (20) surrounding said inner conductor (10), said insulating body (20) including a sheet-shaped structure (42); but Dais lacks the sheet shaped structure being a textile sheet shaped structure.  Lagens teaches a feedthrough (1) for high voltages comprising an insulator (3), the insulator (3) comprising a textile sheet material (paragraph 0011 and 0021, plastic non woven). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Dais’s sheet shaped structure as textile sheet sheet shaped structure as taught by Lagens to provide means that will improve the electrical strength by reducing moisture.
	Regarding claim 16, the modified Dais discloses the high-voltage bushing (see figure 1), wherein said textile sheet-shaped structure is a non-woven fabric (as taught by Lagens; paragraph 0007)).
	Regarding claim 17, the modified Dais discloses the high-voltage bushing (see figure 1), wherein said insulating body (20) includes capacitive control inserts (4) and insulating layers separating said capacitive control inserts (4 of Lagens) from one another (as taught by Lagens), said insulating layers are formed of said non-woven fabric (as 
	Regarding claim 18, the modified Dais discloses the high-voltage bushing (see figure 1), wherein said non-woven fabric includes a synthetic polymer (as taught by Lagens, paragraph 0021).
	Regarding claim 19, the modified Dais discloses the claimed invention except for said control inserts are spaced apart by a radial distance of between 1 mm and 3 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control inserts being spaced apart by a radial distance of between 1 mm and 3 mm to improve the voltage control. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 20, the modified Dais discloses the claimed invention except for said radial distance between said control inserts has a variation of less than 0.5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the radial between said control inserts has a variation of less than 0.5 mm to improve the voltage control. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 21, the modified Dais discloses the claimed invention except for said radial distance between said control inserts has a variation of less than 0.2 mm. It In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
	Regarding claim 22, the modified Dais discloses the high-voltage bushing (see figure 1), wherein said insulating body includes a cured resin (as taught by Lagens, paragraph 0021).
Regarding claim 22, Dias discloses the claimed invention except for the high-voltage bushing extending in a longitudinal direction over a length of 6 meters to 30 meters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Dias’ high-voltage bushing extending in a longitudinal direction over a length of 6 meters to 30 meters for effectively controlling high electrical fields during operation. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 24,Dais discloses the claimed invention except for said inner conductor having a diameter of at least 5 centimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Dias’ inner conductor having a diameter of at least 5 centimeters to improve electrical conductivity for high voltage applications. Furthermore, since it has been held that 
	Regarding claim 25, Dais discloses the high-voltage bushing (see figure 1), wherein said plug-in section (21) includes an outer coating of a flexible insulating coating material (24).
	Regarding claim 26, the modified Dais discloses an electrical device (see figure 1), comprising: a fluid-tight housing (62); a high-voltage bushing (see figure 1) according to claim 15; and a device connection part for accommodation and contact-connection of said high-voltage bushing (see figure 1)
	Regarding claim 27, Dais discloses the electrical device (see figure 1), which further comprises: a fixing section (see figure 1) fixing said device connection part to said housing (62); a hollow locating section (64) formed of an electrically non-conductive insulating material (see figure 1) and extending from said fastening section into said housing (62); and a metallic contact part (60) disposed at a closed and tapered end region, said metallic contact part (60) extending through said insulating material of said locating section or prolonging said locating section in a direction of said closed and tapered end region (see figure 1).
	Regarding claim 28, Dais discloses the electrical device (see figure 1), which further comprises a winding connection line (63) extending within said housing, said winding connection line (63) connecting said contact part (60) to a winding (see figure 1).
	Regarding claim 29, Dais discloses the electrical device (see figure 1), wherein said winding connection line (column 5 lines 18-28) is equipped with a current sensor.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jahnel et al (US 8,969,729), Kampe et al (US 8,861,165), Xu et al (US 8,716,601), Jonsson et al (US 8,637,773), Emilsson et al (US 8,471,150), Adachi et al (US 8,319,101), Tilliete et al (US 8,150,230 and US 7,742,676), Rocks et al (US 8,003,891) and Isberg et al (US 7,964,799) disclose a high voltage bushing. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 28, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848